Exhibit 10.1

Execution Copy

THIRD AMENDMENT TO SUBLEASE

AND CONSENT TO SUBLEASE

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
AGREEMENT, WHICH ARE DENOTED BY ***. A COMPLETE COPY OF THIS AGREEMENT,
INCLUDING THE REDACTED PORTIONS, HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.

THIS THIRD AMENDMENT TO SUBLEASE AND CONSENT TO SUBLEASE (this “Amendment”) is
made effective as of February 1, 2016, by and among TEACHERS’ RETIREMENT SYSTEMS
OF ALABAMA, an instrumentality of the State of Alabama, and EMPLOYEES’
RETIREMENT SYSTEM OF ALABAMA, an instrumentality of the State of Alabama
(collectively, the “Landlord”), NAVISTAR, INC., a Delaware corporation (“Tenant”
or “Sublandlord”), and FREIGHTCAR ALABAMA, LLC, a Delaware limited liability
company (“Subtenant”). Landlord, Tenant/Sublandlord, and Subtenant are sometimes
referred to herein collectively as the “Parties” and individually as a “Party.”

Recitals

A. Landlord entered into that certain Industrial Facility Lease (the “Lease”),
dated as of September 29, 2011, with Tenant, whereby Landlord leased to Tenant
the Leased Premises (as defined in the Lease).

B. A short form or memorandum of the Lease has been recorded in the land records
of Colbert County, Alabama on October 25, 2011 in Book 2011, Page 22555.

C. Pursuant to that certain Sublease (as amended by that certain Amendment to
Sublease ***, dated as of March 11, 2013, and that certain Second Amendment to
Sublease and Consent to Sublease, dated effective as of October 1, 2014,
collectively, the “Sublease”), dated as of February 19, 2013, Tenant has
subleased to Subtenant a portion of the Facility referred to therein as the
“Subleased Premises,” and granted to Subtenant the exclusive use of certain
areas of the Leased Premises referred to as the “Exclusive Use Areas,” all as
more particularly described in the Sublease. A true and complete copy of the
Sublease has been delivered to Landlord. Capitalized terms used herein, but not
defined herein, shall have the meanings ascribed to them in the Sublease.

D. Simultaneously with the execution of this Amendment, Subtenant has executed
and entered into that certain Standard Form of Agreement Between Owner and
Design-Builder with JESCO, Inc. (together with any amendments and/or exhibits
thereto, the “JESCO Agreement”) for the improvement of a portion of the Land and
Facility (the “Work”), a portion of which will benefit Sublandlord. Subtenant
shall keep Sublandlord reasonably informed and updated regarding the progress
and status of the Work.

E. Sublandlord has agreed to reimburse Subtenant for a portion of the cost of
the Work in an amount equal to $*** (the “Sublandlord Costs”) by means of a
credit against Subtenant’s monthly obligation for Additional Sublease Rent
commencing on the date on which Subtenant commences its occupation of the
improvements which constitute the Work (the “Occupancy Date”) on the terms and
conditions set forth herein.

F. During the period beginning on February 1, 2016, and ending on the Occupancy
Date (the “Construction Period”), Subtenant shall pay Sublandlord in addition to
any other amounts



--------------------------------------------------------------------------------

owed hereunder the sum of $*** per month (prorated for partial periods) in
supplemental rent applicable to the unimproved areas within the Facility in
which the Work will be performed (the “Construction Period Rent”). In addition
to such Construction Period Rent Subtenant shall pay to Sublandlord during the
Construction Period an allocation of applicable overhead costs in the amount of
$*** (prorated for partial periods). For the avoidance of doubt, during the
Construction Period, Subtenant shall have access to, responsibility for, and
control of the unimproved areas within the Facility in which the Work will be
performed (the “New Space”, as more particularly set forth on the supplemental
floor plan for such New Space attached hereto as Exhibit F).

G. Sublandlord and Subtenant mutually desire that the Sublease be amended
subject to the following terms and conditions.

Agreement

For and in consideration of the respective covenants and agreements of the
Parties herein set forth, and other good and valuable consideration, the receipt
and sufficiency of all of which are hereby acknowledged by the Parties, the
Parties do hereby agree as follows:

ARTICLE 1

AMENDMENTS TO SUBLEASE

Section 1.1 Recitals Incorporated. The recitals set forth above, including but
not limited to the defined terms “Sublandlord Costs”, “Occupancy Date”,
“Construction Period”, “Construction Period Rent”, and “New Space” set forth
therein are incorporated herein by reference and shall be deemed terms and
provisions hereof with the same force and effect as if fully set forth in this
Section 1.1.

Section 1.2 Amendment of “Background” Recitals. The Sublease is hereby amended
by substituting the following new Section C. of the “Background” recitals on the
initial page of the Sublease:

C. Sublandlord desires to (i) sublease to Subtenant a portion of the Facility
consisting of approximately 751,276 square feet of space to be occupied by
Subtenant (the “FCA Controlled Subleased Space”), as more particularly set forth
on the floor plans attached hereto as Exhibit B and Exhibit F, (ii) grant to
Subtenant the non-exclusive right to use a shared area in the Facility comprised
of approximately *** square feet of space (the “Shared Use Area”) as more
particularly set forth on the floor plans attached hereto as Exhibit B and
Exhibit F, for which Subtenant shall be obligated to pay Sublease Base Rent and
its share of costs and expenses on 21,552 square feet of such Shared Use Area,
as more particularly set forth herein (the “FCA Shared Use Area”) (the 772,828
square feet of space comprising the FCA Controlled Subleased Space and the FCA
Shared Use Area shall be collectively referred

 

2



--------------------------------------------------------------------------------

to herein as the “FCA Space”), (iii) sublease to Subtenant a portion of the
Facility consisting of approximately *** square feet of space to be occupied by
Sublandlord (the “Navistar Controlled Subleased Space”) (the FCA Controlled
Subleased Space and the Navistar Controlled Subleased Space shall be
collectively referred to herein as the “Subleased Premises”), as more
particularly set forth on the floor plans attached hereto as Exhibit B and
Exhibit F, and (iv) grant to Subtenant the exclusive use of those areas of the
Premises identified as being for the exclusive use of Subtenant (the “Exclusive
Use Areas”), as more particularly set forth on the site plan attached hereto as
Exhibit C.

Exhibit B and Exhibit C referenced in the substituted paragraph above shall be
replaced in the Sublease with Exhibit B and Exhibit C attached to this
Amendment.

Section 1.3 Amendment of Section 3.1 of Sublease. From and after the Occupancy
Date, the Sublease is amended by substituting the following new Section 3.1:

3.1 Sublease Base Rent. Subtenant shall pay to Sublandlord base rent for the
Subleased Premises (“Sublease Base Rent”), in the amount of $*** per year
(calculated by multiplying $*** per square foot per year by *** square feet,
which is the sum of the square footage comprising the FCA Space and the Navistar
Controlled Subleased Space (other than the New Space)), payable in equal monthly
installments of $*** each, plus additional rent for the New Space (“New Space
Rent”), in the amount of $*** per year (calculated by multiplying $*** per
square foot per year by *** square feet, which is the total square footage of
the New Space) payable in equal monthly installments of $***; provided, however,
that the Sublandlord shall provide Subtenant with an annual credit in the amount
of $*** (calculated by multiplying $*** per square foot per year by *** square
feet, which represents the portion of the New Space to be utilized by
Sublandlord) to be applied in equal monthly credits of $*** (“NAV Controlled New
Space Credit”). If Subtenant timely exercises its option to extend the Term of
this Sublease for any Sublease Extension Term in accordance with Section 2.2
hereof (pursuant solely to the scenarios described in sub-Sections 2.3(a) and
2.3(b) herein; an extension of the Sublease pursuant to Section 2.3(c) will be
governed by the terms of Section 2.3(c)), Subtenant shall pay to Sublandlord
Sublease Base Rent for the Subleased Premises during any such Sublease Extension
Term in the amount of $*** per year (calculated by multiplying $*** per square
foot per year by *** square feet, which is the sum of the square footage
comprising the FCA Space and the Navistar Controlled

 

3



--------------------------------------------------------------------------------

Subleased Space (other than the New Space)), payable in equal monthly
installments of $*** each, plus additional rent for the New Space (“New Space
Rent”), in the amount of $*** per year (calculated by multiplying $*** per
square foot per year by *** square feet, which is the total square footage of
the New Space) payable in equal monthly installments of $***; provided, however,
that the Sublandlord shall provide Subtenant with an annual credit in the amount
of $*** (calculated by multiplying $*** per square foot per year by *** square
feet, which represents the portion of the New Space to be utilized by
Sublandlord) to be applied in equal monthly credits of $*** (“NAV Controlled New
Space Credit”).

Section 1.4 Amendment of Section 3.3(d) of Sublease. From and after the
Occupancy Date, the Sublease is amended by substituting the following new
Section 3.3(d):

(d) “Subtenant’s Proportionate Share” shall mean 35.95%, which has been
determined by dividing the number of square feet in the FCA Space (772,828
square feet), by the number of square feet in the Facility (2,150,000 square
feet); provided, further, that the monthly Additional Sublease Rent attributable
to Subtenant’s Proportionate Share shall be reduced by the Sublandlord Costs
divided by the remaining months in the Sublease Initial Term following the
Occupancy Date.

Section 1.5 Other Provisions of Sublease. Sublandlord and Subtenant hereby agree
that notwithstanding the foregoing specified amendments of the Sublease, all
other terms and conditions of the Sublease shall remain in full force and
effect. In the case of any inconsistency between the provisions of the Sublease
and this Amendment, the provisions of this Amendment shall govern and control.

ARTICLE 2

CONSENT TO SUBLEASE AMENDMENT

Section 2.1 Landlord Consent. Landlord hereby consents to the foregoing and to
the sublease of the Subleased Premises by Tenant to Subtenant pursuant to the
Sublease, as amended by this Amendment.

Section 2.2. Sublandlord Consent. Sublandlord hereby consents to the Work and
each of the Work’s alterations, additions and improvements in accordance with
Section 5.2 of the Sublease.

Section 2.3 Non-Disturbance. So long as there is no Sublease Event of Default
which remains uncured, Landlord covenants and agrees that Subtenant’s possession
and use of the Subleased Premises and Exclusive Use Areas and Subtenant’s rights
and privileges under the Sublease, including any extensions or renewals thereof
which may be effected in accordance

 

4



--------------------------------------------------------------------------------

with any option or right granted therein, shall not be diminished or interfered
with by Landlord, and Subtenant’s occupancy of the Subleased Premises and
Exclusive Use Areas shall not be disturbed during the term of the Sublease or
any renewal or extension thereof. Notwithstanding anything contained herein to
the contrary, in the event Landlord terminates the Lease or terminates Tenant’s
right to possession pursuant to Section 22.3 of the Lease, Subtenant shall not
in any event hold Landlord responsible for any unreimbursed or
uncredited Sublandlord Costs or NAV Controlled New Space Credit or otherwise
deduct such amounts from rent which may be then payable or payable in the future
to Landlord pursuant to the Sublease or otherwise.

ARTICLE 3

GENERAL PROVISIONS

Section 3.1 Notices. Any notice, request, demand, instruction or other document
to be given or served hereunder or under any document or instrument executed
pursuant hereto shall be in writing and shall be delivered personally, sent by
nationally recognized overnight courier service, delivery fee prepaid, or sent
by United States registered or certified mail, return receipt requested, postage
prepaid, in each case addressed to the parties at their respective addresses set
forth below. Any such notice shall be effective (a) upon receipt if delivered
personally, (b) on the next business day after confirmed deposit with a
nationally recognized overnight courier service, and (c) three (3) business days
after deposit in the United States registered or certified mail. A party may
change its address for receipt of notices by service of a notice of such change
in accordance herewith.

 

If to Landlord:    The Retirement Systems of Alabama    201 South Union Street
   Montgomery, AL 36130    Attn: Hunter Harrell

with a copy to:

   Maynard Cooper Gale    1901 Sixth Avenue North    Regions Harbert Plaza   
Suite 2400    Birmingham, AL 35203    Attn: Robert R. Sexton If to Tenant:   
Navistar, Inc.    2701 Navistar Drive    Lisle, IL 60532    Attention: Director,
Corporate Real Estate

with a copy to:

   Navistar, Inc.    2701 Navistar Drive    Lisle, IL 60532    Attention:
General Counsel

 

5



--------------------------------------------------------------------------------

If to Subtenant:    FreightCar America, Inc.    Two North Riverside Plaza   
Suite 1300    Chicago, IL 60606    Telecopy: 312-928-0890    Attention: Chief
Executive Officer

with a copy to:

   FreightCar America, Inc.    Two North Riverside Plaza    Suite 1300   
Chicago, IL 60606    Telecopy: 312-928-0890    Attention: General Counsel

[The remainder of this page intentionally left blank.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by the Parties as of the
date first stated above.

 

Landlord:     Teachers’ Retirement Systems of Alabama     By:  

/s/ David G. Bronner

    Name:   David G. Bronner     Title:   CEO     Employees’ Retirement System
of Alabama     By:  

/s/ David G. Bronner

    Name:   David G. Bronner     Title:   CEO Tenant:     Navistar, Inc.     By:
 

/s/ Bill McMenamin

    Name:   Bill McMenamin     Title:   President, Financial Services and
Treasurer Subtenant:     FreightCar Alabama, LLC     By:  

/s/ Joseph E. McNeely

    Name:   Joseph E. McNeely     Title:   President and Chief Executive Officer

 

7



--------------------------------------------------------------------------------

EXHIBIT B

***



--------------------------------------------------------------------------------

EXHIBIT C

***



--------------------------------------------------------------------------------

EXHIBIT F

***